       Case 17-81042           Doc 54      Filed 12/04/20 Entered 12/04/20 11:35:40                     Desc Main
                                             Document     Page 1 of 2

                                 UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

IN RE:                                        DATE                              CASE NUMBER
MARIUSZ R. CZERWIEC                         December 4, 2020                    17-81042
BOZENA M. CZERWIEC
            Debtor(s)

                     MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS
                  COMBINED WITH NOTICE OF THE MOTION AND OF HEARING THEREON

        The trustee in this case states that the Debtor is in material default with respect to the terms of the plan as
confirmed by the Court in that the payments by or for the debtor to the trustee have not been made as proposed.

            WHEREFORE, the trustee moves that the subject case be dismissed pursuant to 11 U.S.C.
1307(c).

        PLEASE TAKE NOTICE that I will appear before the Honorable Thomas M. Lynch or any judge sitting in that
Judge’s place at the following date and time:

                    January 14, 2021 at 8:50 A.M.
          This motion will be presented and heard electronically using Zoom for Government. No personal appearance in
court is necessary or permitted. To appear and be heard on the motion, you must do the following:
          To appear by video, use this link: https://www.zoomgov.com. Then enter the meeting ID and password.
          To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the meeting ID
and password.
          Meeting ID and password. The meeting ID for this hearing is 160 291 5226 and password is 852255. The meeting ID
and password can also be found on the judge’s page on the court’s web site.
        If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion will
be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in advance
without hearing.

                                                     /s/ Lydia S. Meyer
                                                     LYDIA S. MEYER, Trustee
                                                     Post Office Box 14127
                                                     Rockford, IL 61105-4127

                                              CERTIFICATE OF MAILING

The undersigned certifies that a copy of the foregoing motion and notice was mailed to the Debtor(s) and to the Debtor(s)
attorney of record in envelopes addressed as indicated below bearing first class postal indicia on the 4 day of December
2020.

                                                      /s/Heather Fagan

Debtor(s):
          MARIUSZ R. CZERWIEC                                                   BOZENA M. CZERWIEC
          BOZENA M. CZERWIEC                                                    2416 THOROUGHBRED TRAIL
          2416 THOROUGHBRED TRAIL                                                       WOODSTOCK, IL 60098
          WOODSTOCK, IL 60098

Attorney:
            CUTLER & ASSOCIATES, LTD
            ATTORNEY DAVID CUTLER
            4131 MAIN STREET
 SKOKIE,
Case     IL 60076- Doc 54
     17-81042               Filed 12/04/20 Entered 12/04/20 11:35:40   Desc Main
                              Document     Page 2 of 2
